Title: To George Washington from James McHenry, 2 May 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 2 May 1796.
        
        I have the honour to submit several letters & papers from the Governor of the State of New-York for your information and further directions.
        As the Government of the State of New-York is desirous that a treaty should be authorised to be held with certain chiefs of the Cohnawagas or seven nations of Canada, now at New York, for the purpose of enabling the State to purchase from them a right or claim which they set up to a parcel of land laying within its limits.
        And as the extinguishment of the said claim may tend to preserve a good understanding between these Indians and the United States; and be necessary to the safety and quiet of those persons who have settled or may settle upon the land in question, under the authority of New-York, the desire of the State would seem reasonable and proper.
        Should you consider the application in this point of view, I submit the following draught of a message to the Senate for the attainment of its object. With the utmost respect, I have the honour to be, Sir, Your most ob. & hble St
        
          James McHenrySecy of war
        
      